DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504) and Huifu (2013/0008677).
Regarding Claim 1, a tool (Ref. 100, Fig. 1A, [0020]) comprising: 
a housing assembly (Ref. 102&114, Fig. 1A, [0020]);  
5a driver assembly (Ref. 104, Fig. 1A, [0020]) coupled to the housing assembly and adapted to drive a work piece [0001], the driver assembly includes a base portion (See annotated Fig. 1A below) and a head portion (See annotated Fig. 1A below).
Beer fails to explicitly teach the head portion indexably and releasably coupled to the base portion and wherein one of the head or base portions includes tabs and corresponding grooves.  Huifu teaches a powered ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Huifu teaches the concept of a head portion (Ref. 200, Fig. 1, [0037]) indexably and releasably coupled to the base portion (Abstract describes the head portions are designed to be removably connection to the base portion), wherein one of the head and base portions includes tabs (Ref. 332, Fig. 11, [0055]) and the other of the head and base portions includes corresponding grooves (Ref. 510&520, Fig. 6, [0055]) adapted to respectively matingly receive the tabs ([0055] describes the lock tabs engage with grooves) after the head portion is rotated relative to the base portion to indexably and releasably couple the head portion to the base portion ([0055] describes both vertical and horizontal grooves to engage with the tabs after the head portion is rotated relative to the base portion).  Huifu teaches a benefit of the removable head is that various other heads with other bits can be attached (Fig. 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head and base, as taught by Beer, with a rotatably detachable head from the base, as taught by Huifu, because it would allow more functionality of the tool by allowing different bit heads to be attached and used with the same base. 

    PNG
    media_image1.png
    227
    523
    media_image1.png
    Greyscale

Regarding Claim 2, Beer as modified teaches the limitations of claim 1, as described above, and further teaches wherein the housing assembly encloses one or more of a motor (Ref. 220, Fig. 2, [0021]), a switch assembly (Ref. 322, Fig. 3A, [0022]), and a status indicator (Ref. 332, Fig. 3B, [0020 & 0023]).   

Regarding Claim 3, Beer as modified teaches the limitations of claim 1, as described above, and Beer further teaches wherein the tool is a motorized ratchet tool (Fig. 1A, [0020])

Regarding Claim 5, Beer as modified teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the grooves are formed along the base portion (Fig. 8, Ref. 510&520, [0049]) in an axial direction and a circumferential direction (Fig. 8). 

Regarding Claim 7, Beer teaches the limitations of claim 1, as described above, and further teaches wherein the housing assembly includes a clamshell housing (Ref. 116 & 118, Fig. 1B, [0020]) having a first clamshell housing portion (Ref. 116, Fig. 1B, [0020]) coupled to a second clamshell housing portion (Ref. 118, Fig. 1B, [0020]) around the base portion (Fig. 2, [0021]).  

Regarding Claim 8, Beer teaches the limitations of claim 7, as described above, and further teaches a motor assembly (Ref. 220, [0021 & 0029]) coupled to the driver assembly 10and enclosed within the clamshell housing (Fig. 2, [0020]).  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beer as modified as applied to claims 1-5, and 7-8 above, and further in view of Murray (4,600,277).
Regarding Claim 4, Beer as modified teaches the limitations of claim 1, as described above, and Huifu further teaches wherein the tabs (Ref. 333, Fig. 11, [0055]) extend from the head portion (Fig. 11) in a radial direction.  Huifu fails to explicitly teach the tabs extending outwardly from the head portion.  Murray teaches a bayonet connector and can be considered analogous art because is reasonably pertinent to the problem faced by the inventor to connect two pieces together with rotation.  Murray teaches the concept of wherein the tabs (Ref. 74, [Col. 5, Line 23-24]) outwardly from the head portion in a radial direction (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art would to modify the tabs, as taught by Beer as modified, to extend outwardly from the head portion, as taught by Murray, by reversal of parts (MPEP 2144.04 VI A).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beer as modified as applied to claims 1-5, and 7-8 above, and further in view of Gordon (11,034,002).
Regarding Claim 6, Beer as modified teaches the limitations of claim 1, as described above, and further teaches that the base and head can include one or more detent structures ([0029]) but fails to explicitly teach detent balls biased by biasing members with corresponding detents.  Gordon teaches an attachment mechanism for powered tools and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to connect a head to a based portion of a powered tool.  Gordon teaches the concept that the detent structure described in Beer may consist of a ball detent (Ref. 160) that is biased between a first and second position to fit within a recess or detent (Ref. 130).  Gordon teaches wherein one of the head and base portions includes detent balls (Ref. 160, Fig. 3, Col. 5, Line 30-43) biased outwardly (one of ordinary skill in the art would be able to configure the detent balls to be biased outward) by respective biasing members (Col. 5, Line 30-43) and the other of the head and base portions includes corresponding detents (Ref. 130, Fig. 3, Line 30-43) adapted to respectively receive the detent balls (Col.5 , Line 30-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detent structure in the base and head structure, as taught by Beer, with the detent balls, recesses, and biasing member, as taught by Gordon, to accomplish the same intended effect to properly indicate and secure the head portion to the base portion of the power tool.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504) and Huifu (2013/0008677).
Regarding Claim 9, Beer teaches a driver assembly (Ref. 104, Fig. 1A, [0020]) of a motorized ratchet tool (Ref. 100, Fig. 1A, [0020]) adapted to drive a work piece, comprising:
a base portion (See annotated Fig. 1A below); 
a head portion (See annotated Fig. 1A below).
Beer as modified fails to explicitly teach the head portion indexably and releasably coupled to the base portion and wherein one of the head or base portions includes tabs and corresponding grooves.  Huifu teaches a powered ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Huifu teaches the concept of a head portion (Ref. 200, Fig. 1, [0037]) indexably and releasably coupled to the base portion (Abstract describes the head portions are designed to be removably connection to the base portion), wherein one of the head and base portions includes tabs (Ref. 332, Fig. 11, [0055]) and the other of the head and base portions includes corresponding grooves (Ref. 510&520, Fig. 6, [0055]) adapted to respectively matingly receive the tabs ([0055] describes the lock tabs engage with grooves) after the head portion is rotated relative to the base portion.  Huifu teaches a benefit of the removable head is that various other heads with other bits can be attached (Fig. 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head and base, as taught by Beer, with a rotatably detachable head from the base, as taught by Huifu, because it would allow more functionality of the tool by allowing different bit heads to be attached and used with the same base.
Beer as modified teaches that the base and head can include one or more detent structures ([0029]) but fails to explicitly teach detent balls biased by biasing members with corresponding detents.  Gordon teaches an attachment mechanism for powered tools and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to connect a head to a based portion of a powered tool.  Gordon teaches he concept that the detent structure described in Beer may consist of a ball detent (Ref. 160) that is biased between a first and second position to fit within a recess or detent (Ref. 130).  Gordon teaches wherein one of the head and base portions includes detent balls (Ref. 160, Fig. 3, Col. 5, Line 30-43) biased outwardly (one of ordinary skill in the art would be able to configure the detent balls to be biased outward) by respective biasing members (Col. 5, Line 30-43) and the other of the head and base portions includes corresponding detents (Ref. 130, Fig. 3, Line 30-43) adapted to respectively receive the detent balls (Col.5 , Line 30-43) after the head portion is rotated relative to the base portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detent structure in the base and head structure, as taught by Beer, with the detent balls, recesses, and biasing member, as taught by Gordon, to accomplish the same intended effect to properly indicate and secure the head portion to the base portion of the power tool.

    PNG
    media_image1.png
    227
    523
    media_image1.png
    Greyscale

Regarding Claim 10, Beer as modified teaches the limitations of claim 9, as described above, and Beer further teaches , wherein the base portion is adapted to couple to a clamshell housing (Ref. 116 & 118, Fig. 1B, [0020]) having first (Ref. 116, Fig. 1B, [0020]) and second clamshell housing portions (Ref. 118, Fig. 1B, [0020]).  

Regarding Claim 11, Beer as modified teaches the limitations of claim 10, as described above, and Beer further teaches wherein a radial flange (Ref. 538, Fig. 5, [0032]), a T-shaped protrusion (Ref. 540, Fig. 5, [0032]) and a screw boss (Ref. 542, Fig. 5, [0032]) extend inwardly from the first clamshell housing portion (Fig. 5).

Regarding Claim 12, Beer as modified teaches the limitations of claim 11, as described above, and Beer further teaches wherein the base portion includes a radial flange slot (Ref. 438, Fig. 4C, [0032]), a T-shaped aperture (Ref. 440, Fig. 4A-C, [0032]), and a concave channel (Ref. 442, Fig. 4B-4C) adapted receive the radial flange (Ref. 538, Fig. 5, [0032]), the T-shaped protrusion (Ref. 540, Fig. 5, [0032]), and the screw boss (Ref. 542, Fig. 5, [0032]), respectively.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504), Huifu (2013/0008677), and Gordon (11,034,002)
Regarding Claim 13, Beer teaches a method of indexably coupling a driver assembly (Ref. 104, Fig. 1A, [0020]) of a tool, comprising: a head portion of the driver assembly (See annotated Fig. 1A below) and a base portion of the driver assembly (See annotated Fig. 1A below).  
Beer fails to explicitly teach aligning tabs disposed on one of a head portion and a base portion with respectively corresponding grooves.  Huifu teaches a powered ratchet wrench and can be considered analogous art because it is within the same field of endeavor.  Huifu teaches aligning tabs (Ref. 332, Fig. 11, [0055]) disposed on one of a head portion of the driver assembly (Fig. 11) and a base portion of the driver assembly with respectively corresponding grooves (Ref. 510&520, Fig. 6, [0055]) formed in the other of the head portion and the base portion (Fig. 6&11); rotating the head portion relative to the base portion to cause the grooves to receive the tabs ([0055], Fig. 6&11 shows the tabs and grooves having a bayonet style connector to attach the head to the base portion). Huifu teaches a benefit of the removable head is that various other heads with other bits can be attached (Fig. 2-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the head and base, as taught by Beer, with a rotatably detachable head from the base, as taught by Huifu, because it would allow more functionality of the tool by allowing different bit heads to be attached and used with the same base.
Beer as modified further teaches that the base portion (426) and head portion (412) can include one or more detent structures but fails to explicitly teach detent balls [0029].  Gordon teaches Gordon teaches the concept that the detent structure described in Beer may consist of a ball detent (Ref. 160).   Beer in view of the teachings of Gordon teaches aligning detent balls disposed on one of the head portion and the base portion with respective corresponding detents disposed on the other of the head portion and the base portion [0029].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detent structure in the base and head structure, as taught by Beer, with the detent balls, as taught by Gordon, to accomplish the same intended effect to properly indicate and secure the head portion to the base portion of the power tool.

    PNG
    media_image1.png
    227
    523
    media_image1.png
    Greyscale


Regarding Claim 14,  Beer as modified teaches the limitations of claim 13, as described above, and Huifu further teaches wherein the head portion is an interchangeable head portion (Fig. 2-5 teaches a removable head is that various other heads with other bits can be attached, [Abstract] describes the head portions are designed to be removably connection to the base portion).  

Response to Arguments
Examiner acknowledges the amendments to drawings and specifications in accordance to previous objection.  Examiner withdraws previous drawing objection.  
Examiner acknowledges amendments to the claims in accordance to the previous 35 U.S.C. 112(b) rejection in regards to claim 14.  Examiner withdraws previous 35 U.S.C. 112(b) rejection. 
Applicant’s arguments with respect to claims 1, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 1, 9, and 13, Applicant’s arguments cited, see pg. 7-9, filed 09 June, 2022, with respect to previously disclosed art do not teach the tabs after the head portion is rotated relative to the base to couple the head portion to the base portion.  However, upon further review and consideration, examiner respectfully disagrees and has applied Huifu to meet the limitations of the claims as set forth in the 103 rejections above.  Huifu teaches interchangeable heads for a motorized hand tool that connects the interchangeable heads using a bayonet connection system that requires the tabs on the head to mate with the grooves on the base and be rotated to engage properly and securely.  Therefore, it would have been obvious to one of ordinary skill in the art, with the suggestion of the teachings of Huifu, to have the head portion be removably attached to the base portion to more easily replace a broken head portion and/or allow different head portions with different bits to be attached to the motorized base.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong (9,956,676), Bachman (9,221,156), Timmons (2013/0228354), Hsu (6,915,721) teach powered ratchet tools and can be considered analogous art because the structure is generally consistent with the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723